EXHIBIT 10.5.2

NOTICE OF GRANT OF STOCK OPTION

UNDER TERMS AND CONDITIONS OF 2008 PERFORMANCE INCENTIVE PLAN

 

Name of Grantee:  

 

Total Number of Shares Subject to this Option:  

 

Type of Option:  

Non-Qualified Stock Option

Exercise Price Per Share:  

 

Date of Grant:  

 

Expiration Date:  

 

 

Dates First Exercisable:   Until the first anniversary of the Date of Grant,
this Option may not be exercised with respect to any of the Shares covered
hereby.   During the second year, this Option may be exercised as to not more
than one-third of the total number of Shares covered hereby.   During the third
year, this Option may be exercised as to an additional one-third, but
cumulatively not more than two-thirds of the total number of Shares covered
hereby.   On or after the third anniversary of the Date of Grant, this Option
may be exercised up to one hundred percent of the total number of Shares covered
hereby.

By your signature and the Corporation’s signature below, you and the Corporation
agree that the Option is granted under and governed by the terms and conditions
of the Corporation’s 2008 Performance Incentive Plan (the “Plan”) and the Terms
and Conditions of Nonqualified Stock Option (the “Terms”), which are attached
and incorporated herein by this reference. This notice of Grant of Stock Option,
together with the Terms, will be referred to as your Option Agreement. The
Option has been granted to you in addition to, and not in lieu of, any other
form of compensation otherwise payable or to be paid to you. Capitalized terms
are defined in the Plan if not defined herein or in the Terms. You acknowledge
receipt of a copy of the Terms. The Plan is currently available to view or
download on EmployEase / MSCC Company Guide / 2008 Performance Incentive Plan.
Alternatively, you may call the Company to obtain the Plan at: (949) 221-7102.

The date, amount and exercise price of this grant will be reflected on the
Merrill Lynch AwardChoice administration system and you must accept or decline
this grant via the AwardChoice system. To access the AwardChoice system, login
to http://www.benefits.ml.com.

If this is your first Microsemi stock option grant, Merrill Lynch will mail you
a personal identification number (“PIN”). You will use this PIN to create an
account with Merrill Lynch and manage your stock option exercises. Should you
have any questions regarding account setup, you may contact Merrill Lynch at
(877) 767-2404 within the United States or (609) 818-8894 outside the United
States.

 

MICROSEMI CORPORATION By:  

 

Name:   James J. Peterson Title:   President & CEO



--------------------------------------------------------------------------------

MICROSEMI CORPORATION

2008 PERFORMANCE INCENTIVE PLAN

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

 

1. General.

These Terms and Conditions of Nonqualified Stock Option (these “Terms”) apply to
a particular stock option (the “Option”) if incorporated by reference in the
Notice of Grant of Stock Option (the “Grant Notice”) corresponding to that
particular grant. The recipient of the Option identified in the Grant Notice is
referred to as the “Grantee.” The per share exercise price of the Option as set
forth in the Grant Notice is referred to as the “Exercise Price.” The effective
date of grant of the Option as set forth in the Grant Notice is referred to as
the “Award Date.” The exercise price and the number of shares covered by the
Option are subject to adjustment under Section 7.1 of the Plan.

The Option was granted under and subject to the Microsemi Corporation 2008
Performance Incentive Plan (the “Plan”). Capitalized terms are defined in the
Plan if not defined herein. The Option has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee. The Grant Notice and these Terms are
collectively referred to as the “Option Agreement” applicable to the Option.

 

2. Vesting; Limits on Exercise; Incentive Stock Option Status.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the Grant
Notice. The Option may be exercised only to the extent the Option is vested and
exercisable.

 

  •  

Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

  •  

No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

 

  •  

Nonqualified Stock Option. The Option is a nonqualified stock option and is not,
and shall not be, an incentive stock option within the meaning of Section 422 of
the Code.

 

3. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule applicable to the Option requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Option Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 5 below or under the Plan.

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation.

 

4. Method of Exercise of Option.

The Option shall be exercisable by (a) completing such Option exercise
notification and procedural requirements as the Administrator may require from
time to time, and (b) paying the full Exercise Price of the shares to be
purchased on exercise of the Option (and satisfying all applicable tax
withholding requirements as set forth in Section 8.5 of the Plan) in cash or by
such non-cash or “cashless exercise” procedure with a third party as the
Administrator may permit from time to time. While the Administrator reserves the
right to change these procedures from time to time without advance notice and
without the Grantee’s consent, as of the Award Date the Company’s outside stock
option recordkeeper is Merrill Lynch and individual option records with Merrill
Lynch may be accessed in the following ways:

Online at www.benefits.ml.com



--------------------------------------------------------------------------------

By telephone using the Interactive Voice Response System (IVR) or through a
Merrill Lynch Participant Service Representative. The telephone numbers are:
(877) 767-2404 within the United States, Puerto Rico and Canada. All others
dial: (609) 818-8894.

By standard mail at:

Merrill Lynch Client Account Services ESOP, P.O. Box 1540, Pennington, NJ
08534-9953

By overnight delivery at:

Merrill Lynch Client Account Services ESOP, 1800 Merrill Lynch Drive, MSC 0802,
Pennington, NJ 08534-9953

After contacting Merrill Lynch, you will be notified as to the method(s)
available to exercise your vested and exercisable options at that time.

 

5. Early Termination of Option.

5.1 Expiration Date. Subject to earlier termination as provided below in this
Section 5, the Option will terminate on the “Expiration Date” set forth in the
Grant Notice (the “Expiration Date”).

5.2 Possible Termination of Option upon Certain Corporate Events. The Option is
subject to termination in connection with certain corporate events as provided
in Section 7.2 of the Plan.

5.3 Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 5.2 above, if the Grantee ceases to be employed by or ceases
to provide services to the Corporation or a Subsidiary, the following rules
shall apply (the last day that the Grantee is employed by or provides services
to the Corporation or a Subsidiary is referred to as the Grantee’s “Severance
Date”):

 

  •  

other than as expressly provided below in this Section 5.3, (a) the Grantee will
have until the date that is 3 months after his or her Severance Date to exercise
the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 3-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-month period;

 

  •  

if the termination of the Grantee’s employment or services is the result of the
Grantee’s death or Total Disability (as defined below), (a) the Grantee (or his
beneficiary or personal representative, as the case may be) will have until the
date that is 12 months after the Grantee’s Severance Date to exercise the
Option, (b) the Option, to the extent not vested on the Severance Date, shall
terminate on the Severance Date, and (c) the Option, to the extent exercisable
for the 12-month period following the Severance Date and not exercised during
such period, shall terminate at the close of business on the last day of the
12-month period.

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2. The Administrator shall be
the sole judge of whether the Grantee continues to render employment or services
for purposes of this Option Agreement.

 

6. Non-Transferability.

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.



--------------------------------------------------------------------------------

7. Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 7.

 

8. Plan.

The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement. The Grantee acknowledges having read and understanding the Plan, the
Prospectus for the Plan, and this Option Agreement. Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not and
shall not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.

 

9. Entire Agreement.

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Option Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Grantee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

 

10. Governing Law.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

 

11. Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to
Section 7.2 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

 

12. Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

13. Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.